ANDERSON, Presiding Judge.
Petitioners, John Edward Taylor and Enzie Bonetta Taylor, husband and wife, have caused to be filed in this Court a petition for a writ of habeas corpus wherein they allege that their six children are being illegally detained by Dewey Smallen, Juvenile Officer of St. Francois County. The prayer of the petition is that said writ issue and the Court order said children returned to their custody. Said petitioners claim they are entitled to the relief sought by virtue of this Court’s decision in Cause No. 32,515, 419 S.W.2d 473, decided by this Court September 19, 1967.
From the opinion and the transcript in said cause, the contents of which we take judicial notice as being a part of our records, State ex rel. Ponath v. Hamilton, Mo., 240 S.W. 445; Knorp v. Thompson, 352 Mo. 44, 175 S.W.2d 889; Burton v. Moulder, Mo., 245 S.W.2d 844; it appears that on April 17, 1964, the Juvenile Court of St. Francois County entered its order finding that the six children were neglected within the meaning of Chapter 211, R.S.Mo. 1959, placing their care and custody in the Division of Welfare, and ordering Miss Louise Gibson, Child Welfare Worker, Mrs. Margaret Simpson, County Health Nurse and the Deputy Sheriff to effect the change of custody immediately; the order was executed the same day. Nowhere does it appear that an appeal was ever taken from the order of the Court in said cause, or that there has been any modification of said order by said Court. Nor do petitioners in the matter now before this Court contend that the order was void or that it has been reversed or modified. Instead petitioners, as heretofore stated, contend that under this Court’s decision in Cause No. 32,515 entitled: In *58re Taylor et al. the children are now being illegally held and should be discharged from the custody of Dewey Smallen, Child Welfare Officer and Juvenile Officer of St. Francois County and delivered to petitioners, John Edward Taylor and Enzie Bonetta Taylor, parents of said children.
The last above mentioned case was an appeal from a judgment of the Circuit Court of St. Francois County, terminating the petitioners’ parental rights to said children in an action brought for that purpose by Dewey Smallen, as Juvenile Officer of St. Francois County. This Court held there was no evidentiary basis for the decision and reversed the judgment. No determination was made with respect to the custody of the children. Since it has not been shown that the order of the Juvenile Court entered April 17, 1964, has been set aside or modified it must be presumed that it is now in full force and effect. The application for the writ is denied.
RUDDY and WOLFE, JJ., concur.